                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

Wilmington Trust, National
Association, as Trustee for the
Benefit of the Holders of B2R
Mortgage Trust 2016-1 Mortgage
Pass-Through Certificates,

                       Plaintiff,

       vs.                                                         ORDER ADOPTING
                                                              REPORT AND RECOMMENDATION
Schuldner, LLC,

                       Defendant.                                 Civil No. 18-2393 (PJS/LIB)

                           * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

       1.      That this action is remanded to Minnesota State District Court, Sixth Judicial District,

County of St. Louis.

       2.      Let Judgment be entered accordingly.



DATED: 10/24/18                                       _s/Patrick J. Schiltz______________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
